Title: To George Washington from Brigadier General Charles Scott, 24 April 1779
From: Scott, Charles
To: Washington, George



Sir
Alixandria [Va.] Apl 24th 1779

Immediatly on the Rect of Your Excellys Instructions I repard to Williamsburg for the Govr⟨s⟩ Further instructions, which was nothing more than that the Cloths should be ready at any place that I chose to appoint by the 20th of this instant, upon which I orderd through the publick prints and Several Exp[r]esses, that the Men Should be Randezvousd at this place the 20th and those on the South side of Rappohannack at Fredbg the 25th Inst. I my self reached this the 21st and To my great asstonishment found not one rag of Cloths nor a Single man, I shall Leave the Necessary instructions for this post and return To Fredricksburg in order to put those troops that may be Colected there, in motion and Forward a letter to the Govr Respecting the inattention of the County Lieutenants in this part of the State, and Desier that the Cloths m[a]y be Hurryed up. I have had no letter from the Govr But have reasons to believe that the Clothing Will not be ready for a Considerable time perhaps two months in that Case I wish to have Your Excys farther instr[u]ctions Indeed I can say and I think with some degree of propriety that the Clothing will not be ready time enough to render the men of any use this Campaign, I wish I may be mistaken in this mater, but am fearfull I Shall not. Your Excy may rest assurd, However Ruinous this Business may be to me that what ever respects my own duty has been and Shall be don with all possable Expedition. I am Your Excy Obt Servt
Chs Scott